Citation Nr: 1806385	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1978.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Current jurisdiction is with the RO in Cleveland, Ohio.

Although the Veteran initially filed a claim of entitlement to service connection for depression, based upon the evidence of record, the Board has characterized the appellant's claim as entitlement to service connection for an acquired psychiatric disorder, to include both PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran is not currently diagnosed with PTSD for VA purposes, and his depressive disorder is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Specifically, service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304 (f) (2017).  For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125 (a) (2017), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

The Board notes that VA is now required to apply concepts and principles set forth in DSM-V to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).  In this case, the Veteran's appeal was certified to the Board in September 2017.  Therefore, this claim is governed by DSM-V criteria.

Direct service connection may be granted only when a disability was not the result of the veteran's abuse of alcohol or drugs.  See 38 U.S.C. § 105; 38 C.F.R. § 3.301.  Service connection, however, may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.





Analysis

The Veteran served in Korea during peacetime, but contends that he witnessed starvation, poverty, and riots, which are the cause of his current mental health disability.  

The Board notes that the Veteran's service treatment records (STRs) are silent with regards to any psychiatric symptoms, complaints, or treatments.  On his September 1976 enlistment examination, the Veteran denied any history of mental illness, and a clinical examination revealed normal psychiatric condition.  An examination in October 1978, two months before separation, did not reveal any psychiatric problems, and the Veteran did not report any psychiatric symptoms.

Post service, records indicated that the Veteran voluntarily admitted himself to the VA Medical Center in Chillicothe, Ohio, in January 1990 to seek treatment for a drinking problem.  A VA psychologist diagnosed the Veteran with alcohol dependence, cannabis dependence, and a possible anti-social personality disorder.

The medical record does not show other mental health treatment until the Veteran again presented to the Chillicothe VA Medical Center in July 2008 for treatment of alcohol dependence.  Since that 2008 admission, the Veteran has continued to receive mental health treatment from VA Medical Centers in Chillicothe, Ohio, Dayton, Ohio, and Louisville, Kentucky.  The Veteran has received consistent treatment for diagnoses of depression, anxiety disorder, alcohol dependence, and cannabis dependence.  The Veteran has also been given a "rule-out" diagnosis of PTSD, indicating that PTSD had been considered, but that there was not sufficient evidence to warrant making the diagnosis.

The evidence above establishes that the Veteran suffers from a mental health disability.  The question for the Board is whether the Veteran has a confirmed diagnosis of PTSD for VA purposes, and whether the Veteran's mental health disability is related to an in-service event or injury.

A VA examination was conducted in January 2011 to evaluate the Veteran for PTSD.  The examiner reviewed the Veteran's VA file and medical records, and conducted a mental health evaluation.  At the examination, the Veteran reported that he suffers from PTSD symptoms, including disturbing memories, disturbing dreams, and avoiding reminders of a traumatic event.  The examiner reviewed the record and noted a February 2010 medical entry which concluded that the Veteran's divorce three years prior precipitated homelessness and loss of motivation, and that alcohol use was a significant factor to the Veteran's depression, along with the Veteran's reported recent head trauma.

Based upon clinical testing, the examiner determined that the Veteran's current symptoms in the areas of re-experiencing and hyperarousal do not reach the necessary severity levels to establish a diagnosis of PTSD.  The examiner concluded that, following testing and examination, the Veteran did not meet the stressor criterion for PTSD and did not meet the criteria for a DSM-IV diagnosis of PTSD.  The Veteran was diagnosed instead with major depressive disorder.  The examiner did not relate any current diagnosis to the Veteran's military service, including in Korea.     

The Veteran underwent another VA examination in August 2017 to determine the existence and etiology of a mental health disability.  The examiner noted no evidence of a thought disorder, but did note mild signs of psychomotor retardation, which the examiner found may be indicative of a neurocognitive impairment secondary to the extensive history of alcohol abuse, rather than indicative of a depressive disorder.  The examiner administered the Structured Inventory of Malingered Symptomatology (SIMS) test, and assessed a total score of 30.  The examiner indicated that scores higher than 14 are indicative of gross exaggeration of symptoms, and therefore questioned the Veteran's reliability.  The Veteran was given Axis I diagnoses of unspecified depressive disorder and alcohol use disorder using the DSM-V criteria.  

In an addendum opinion issued two days after the examination, the August 2017 examiner provided a primary diagnosis of alcohol abuse.  The examiner concluded that it is more likely than not that alcohol abuse caused the Veteran's depression, and therefore the depression is not related to any in-service event or injury.  The examiner explained that service treatment records did not provide any evidence supporting a diagnosis of depressive disorder or treatment for a depressive disorder.  However, extensive alcohol abuse, such as the one reported in the Veteran's case, could lead to a variety of negative consequences, which in turn could cause the experience of depressive symptoms.    

The Board assigns great probative weight to the August 2017 VA examiner's opinion that the Veteran's mental health condition is due to alcohol abuse and not related to service.  This opinion was provided after an examination of the Veteran and a review of the updated claims file.  The examiner addressed the Veteran's assertions as to the origins of his mental health condition, and the VA examiner provided an adequate rationale for the conclusions reached based on the medical record and in-person the examination.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  Further, there is no competent contrary medical opinion of record. 

The Board acknowledges the Veteran's assertions that he has PTSD, and that any psychiatric disorder he has is related to service.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his mental health symptoms, any opinion regarding a specific psychiatric diagnosis, or whether a mental health disability is related to his military service, requires psychiatric expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


